DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/07/2022 in which claim 1 is currently amended. By this amendment, claims 1-6 are still pending in the application.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a management device comprising among other patentable features, “…a controlling circuit that controls the plurality of equalizing circuits based on the voltage detected by the voltage detection circuit and executes an equalizing process, wherein the controlling circuit determines whether or not an abnormal cell that is a cell having an open failure or a cell electrically disconnected from a remainder of the plurality of parallel cell groups is included in each of the plurality of parallel cell groups based on a voltage change of each of the plurality of parallel cell groups, the voltage change being a change in voltage of an individual parallel cell group before and after either discharge to, or charge from, a corresponding one of the plurality of equalizing circuits”.
Claims 2-6 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,030,207 to Lasson et al., (Lasson) discloses a method for monitoring insulation faults in an electric network and vehicle comprising an insulation fault monitor.
US 2013/0106356 to Nakao et al., (Nakao) discloses a battery control circuit and battery device.
US 2009/0066291 to TIEN et al., (Tien) discloses the general state of the art regarding distributed energy storage control system.
JP 2013011596 to Fujimatsu discloses the general state of the art regarding a cell monitoring device, disconnection detecting program and disconnection detecting method for electricity storage modules.
JP 201174531 to Imai et al., (Imai) discloses an abnormality detecting device of battery pack.
JP 6215220 to Sakata et al., (Sakata) discloses the general state of the art regarding a vehicle power supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 26, 2022